EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Stanford on 02/08/2022.

The application has been amended as follows: 
Claim 1 has been amended to read:
A robot system comprising: 
a robot including an operation tool and a movable part, the movable part performing an adjustment operation adjusting at least one of a position and a direction of the operation tool while the operation tool performs an operation to a workpiece; and 
a controller configured to: 
acquire a current image which is an image captured by an imaging device, the imaging device being arranged so that the imaging device moves with the operation tool or the imaging device being arranged to capture an image of an area including the operation tool; 
predict a next image, which is an image to be subsequently captured by the imaging device, the next image being predicted based on only a teaching image model and 
calculate a command value causing the movable part to move so that the image captured by the imaging device approaches the predicted next image; and 

the teaching image for constructing the teaching image model includes a feature point that changes position with the adjustment operation, -3-Application No. 16/954,114 
the teaching image model is constructed by the machine learning of position change of the feature point, and 
the teaching image model outputs the next image based on information about change tendency between the current image and the next image when only the current image is input to the teaching image model.

	Claim 9 has been amended to read:
A method for controlling a robot, the robot including an operation tool and a movable part, the movable part performing an adjustment operation adjusting at least one of a position and a direction of the operation tool while the operation tool performs an operation to a workpiece, the method comprising: 
an image acquisition process of acquiring a current image which is an image captured by an imaging device arranged so that the imaging device moves with the operation tool or the imaging device is arranged to capture an image of an area including the operation tool; 
an image prediction process of predicting a next image, which is an image to be subsequently captured by the imaging device, the next image being predicted based on only a teaching image model and 

the image acquisition process, the image prediction process, and the operation control process are performed repeatedly, 
the teaching image for constructing the teaching image model includes a feature point hat changes position with the adjustment operation, 
the teaching image model is constructed by the machine learning of position change of the feature point, and 
the teaching image model outputs the next image based on information about change tendency between the current image and the next image when only the current image is input to the teaching image model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838. The examiner can normally be reached M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664